                           Case 4:19-cv-01167-JST Document 26-3 Filed 11/26/19 Page 1 of 5


                1 TUCKER ELLIS LLP
                  David J. Steele - SBN 209797
                2 david.steele@tuckerellis.com
                  Howard A. Kroll - SBN 100981
                3 howard.kroll@tuckerellis.com
                  Steven E. Lauridsen - SBN 246364
                4 steven.lauridsen@tuckerellis.com
                  515 South Flower Street
                5 Forty-Second  Floor
                  Los Angeles, CA 90071
                6 Telephone:         213.430.3400
                  Facsimile:         213.430.3409
                7
                  Attorneys for Plaintiffs,
                8 Facebook,  Inc. and Instagram, LLC

       ·a"'0    9                              UNITED STATES DISTRICT COURT
               10
       •
       .;::;
        0
                                             NORTHERN DISTRICT OF CALIFORNIA
       ·;:;    11
            FACEBOOK, INC., a Delaware corporation and        Case No. 4:19-cv-1167-JST
         12 INSTAGRAM, LLC, a Delaware limited liability
     •"'    company,                                          DECLARATION OF CELESTE INGALLS IN
                                                              SUPPORT OF PLAINTIFFS' THIRD
�..!! 13
..J �                         Plaintiffs,                     MOTION TO CONTINUE CASE
..J ..i!                                                      MANAGEMENT CONFERENCE [L.R. 6-
Cl.)
         14
        "'
-
..J ...i
..J •
        0
                          V                                   l(B)]
�� 15
�       C

                    9 XIU NETWORK (SHENZHEN) TECHNOLOGY       CURRENT DATE: December 17, 2019
��
U+             16   CO., LTD. a/k/a JIUXIU NETWORK            PROPOSED DATE: March 17, 2020
� "'
E-dl                (SHENZHEN) TECHNOLOGY CO., LTD.;
        E
               17                                             TIME·.        2:00 p.m.
                    9 XIU FEISHU SCIENCE AND TECHNOLOGY       CTRM.·        Oakland 6 - 2nd Floor
       •       18
                    COMPANY LTD.;
                    9 XIUFEI BOOK TECHNOLOGY CO., LTD.;
               19   HOME NETWORK (FUJIAN) TECHNOLOGY          Hon. Jon S. Tigar
       •            CO., LTD.;
        &
        0
               20   WEI GAO a/k/a GAO WEI;
                    ZHAOCHUN LIU a/k/a/ LIU ZHAOCHUN; and
               21   ZHAOPING LIU a/k/a LIU ZHAOPING,
               22                      Defendants.
               23
               24
               25
               26
               27
               28

                                                                            DECLARATION OF CELESTE INGALLS
                                                                                      Case No. 4:19-cv-1167-JST
                           Case 4:19-cv-01167-JST Document 26-3 Filed 11/26/19 Page 2 of 5



               1          I, Celeste Ingalls, declare as follows:

              2            1.     I am employed by Alan H. Crowe & Associates, Inc. dba Crowe Foreign Services,

               3   1020 SW Taylor Street, Suite 240, Portland, Oregon, and have specialized in the service of civil process

              4    in foreign countries for more than twenty-three years. I am a citizen of the United States, am over the age

              5    of twenty-one, and am neither a party in this action nor an attorney for any party in this action. I make this

               6   declaration of my personal knowledge and, if called as a witness, would testify competently to each of the

               7   following facts.

               8          2.      I have been retained to effect service of process upon Defendants 9 Xiu Network
       -~
       3=      9   (Shenzhen) Science and Technology Co., Ltd. a/k/a Jiuxiu Network (Shenzhen) Science and Technology
       ~
       •
       0
       ()
              10   Co., Ltd., 9 Xiu Feishu Science and Technology Company Ltd., 9 Xiufei Book Technology Co., Ltd.,
       -~
       ~ 11 Home Network (Fujian) Technology Co., Ltd., Wei Gao a/k/a Gao Wei, Zhaochun Liu a/k/a Liu
       ~

        1a
       ti)

       •
       <ll
              12   Zhaochun, and Zhaoping Liu a/k/a Liu Zhaoping in China.
~ ~
..J ~
..J ~         13          3.      The United States and China are signatories to the Convention on the Service Abroad o
Cl)    <ll

::33
                   Judicial and Extrajudicial Documents in Civil and Commercial Matters, Nov. 15, 1965, 20 U.S.T. 361,
    = 14
..J •
~
~ ~
~ ~=          15   658 U.N.T.S. 163 (the "Hague Service Convention").
u.
:::>
~i
        <ll

              16          4.      In accordance with Rule 4(t) of the Federal Rules of Civil Procedure, service outside the
       0
       u           United States is subject to the provisions of the Hague Service Convention.
       • 17
       '"O
        §
       a)
              18           5.     I have lectured to state and county bar, and other professional, associations on the
       ]
       u
       •0     19   mechanics and requirements of process service in foreign countries .
        ~
        u
       :a                  6.     Since 2003, I have attended, at special invitation as a private expert, all Special
       u      20

              21   Administrative Sessions of the Hague Conference in The Hague, Netherlands, at which each signatory

              22   country was represented by their respective Judicial Authorities to discuss the practical mechanics of, and

              23   problems encountered in dealing with, the Hague Service Convention as it applies to each country's laws

              24   and interpretations of the Hague Service Convention and its obligations. Each signatory country has the

              25   discretion to interpret the Hague Service Convention articles in a way that conforms to its internal law.

              26           7.     The Ministry of Justice in China has declared that it formally objects to the service o

              27   process by private individuals and has designated the Hague Service Convention, through China's

              28   designated central authority, as the authorized method of service within its territory.
                                                                         2
                                                                                          DECLARATION OF CELESTE INGALLS
                                                                                                  CASE NO. 4:19-CV-1167-JST
                               Case 4:19-cv-01167-JST Document 26-3 Filed 11/26/19 Page 3 of 5



                1          8.             China declared that all documents to be served in accordance with the Hague Service

                2   Convention must be translated into Chinese.

                3          9.             On May 9, 2019, I initiated the process with the Central Authority for China to cause the

                4   following documents, with Chinese translations of all, to be served upon the defendants in this action in

                5 accordance with the Hague Service Convention:
                6                    a. Complaint with all Exhibits;

                7                    b. Civil Cover Sheet;

                8                    c. Certificate of Interested Parties;
        en
       ·s
       3        9                    d. Corporate Disclosure Statement;
       ~
       •0      10                    e. Report on the Filing or Determination of an Action Regarding a Patent or Trademark;
        ~
       ·13

       £1ij
               11                    f.   Issued Summons;
       t/.l
       •en 12                        g. Case Assignment to Judge Tigar;
~ ~
~ ~
~~             13                    h. Order Setting Initial Case Management Conference;
Cf.)    en
-...:I ...:i
         0
...:I.         14                    1.   Standing Order All Judges;
~ =
 ~~
 ~~ 15
u.
                                     j.   Judge Tigar's Standing Order;
::i "'
~i     ~
               16                    k. Notice of Video;
       8 17                          1. Notice of Availability of Magistrate Judge;
       •
       "O

       ~> 18                         m. Electronic Case Filing (ECF) Registration Information Handout; and
        Q)

       0
       •0
        bl)
               19                    n. Filing Procedures for San Francisco Division .
        "'
        (.J

       :.a
       u       20              10.        Federal Express confirms that the above-referenced documents were received by the

               21   Central Authority for China on June 17, 2019.

               22              11.        No signatory nation is obligated under the Hague Service Convention to provide status

               23   with respect to service of documents in its possession, and the China courts generally do not provide such

               24   status updates . In addition, the Hague Service Convention does not impose an obligatory time frame for

               25   service.

               26              12.        The service situation with China remains frustrating and unbending and the current Hague

               27   service times have increased exponentially. The Ministry of Justice for China issued a statement that

               28   completion of the service process will take up to two years, with proofs of service often being returned up
                                                                              3
                                                                                              DECLARATION OF CELESTE INGALLS
                                                                                                      CASE NO. 4:19-CV-1167-JST
                           Case 4:19-cv-01167-JST Document 26-3 Filed 11/26/19 Page 4 of 5



               1 to five months or more after service occurs and with there being no ability to obtain any status update

               2   during this two-year service period other than confirmation that the request for service was received and

               3   issued to an appropriate Chinese court for execution.

               4          13.     There is no provision within the articles or framework of the Hague Service Convention

               5   for enforcement of a signatory country's actions and obligations and we are instructed to be patient and

               6   simply wait for the Chinese courts to complete service and return a Hague certificate of service.

               7
                          I declare under penalty of perjury under the laws of the United States that the foregoing is true and
               8
      ·5"'         correct and that this declaration was executed on November 25, 2019 in Portland, Oregon.
       0
      ...:i    9
      ci5
      • 10
       0

      -~
       (,)

       (,)
       d
       ~      11
      ~
       §
      Cl)

      • 12
       ~

~~
....J ~
....J ~       13
CZl    ~
-
...J  0
     ...:i
...J.
~      0
              14
~ ~
~~ 15
U+
gI            16
      .a0
      u
       • 17
      "'O
       d
       <U
      ~
       >
       Cl.)
              18
      0
       •
       0
       0ll
              19
       <U
       (,)
      :a
      u       20

              21

              22

              23
              24

              25
              26
              27

              28
                                                                        4
                                                                                         DECLARATION OF CELESTE INGALLS
                                                                                                 CASE NO. 4:19-CV-1167-JST
                   Case 4:19-cv-01167-JST Document 26-3 Filed 11/26/19 Page 5 of 5


          1                                    CERTIFICATE OF SERVICE

         2                      STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

          3       Ideclare thatIam a citizen of the United States and a resident of Los Angeles, California or
           employed in the County of Los Angeles, State of California. Iam over the age of 18 and not a party to
         4 the within action. My business address is Tucker Ellis LLP, 515 South Flower Street, Forty-Second
           Floor, Los Angeles, California 90071-2223.
         5
                   On November 26, 2019,Iserved the following: DECLARATION OF CELESTE INGALLS
         6 IN SUPPORT      OF PLAINTIFFS' THIRD MOTION TO CONTINUE CASE MANAGEMENT
           CONFERENCE [L.R. 6-1(B)] on the interested parties in this action as follows:
         7

         8     9 Xiu Network (Shenzhen) Tech. Co., Ltd.
              a/k/a Jiuxiu Network (Shenzhen) Tech. Co.,                Zhaochun Liu a/k/a Liu Zhaochun
                                   Ltd.
    0                                                                1002C, 10th Floor, Build A, Haide Building,
    eA 10       9 Xiu Feishu Science and Tech. Co., Ltd.                    Nan Xin Road Xiang Nan,
    •
     0             9 Xiufei Book Technology Co., Ltd.                Nan Shan Street, Nanshan District, Shenzhen
      - 11
    •'4̀        Home Network (Fujian) Tech. Co., Ltd.
                                                                            Email- An1y2016@qq.com
•
g 12                     Wei Gao a/k/a Gao Wei
                                                                                416257666@qq.com
                No. 112, Shanghai V Gu, 1 Hao Chengshi
      ▪ 13                                                                    32687976006@qq.com
                 Yongxian Road, Maantang Community,
    -g
     c)l                                                                 Zhaoping Liu a/k/a Liu Zhaoping
     0 14      Bantian Street, Longgand District, Shenzhen
                                                                     1002C, 10th Floor, Build A, Haide Building,
    •                  Email: 262740299@qq.com                              Nan Xin Road Xiang Nan,
         15
                          493661190@qq.com                           Nan Shan Street, Nanshan District, Shenzhen
         16               793661190@qq.com                                  Email: 416257666@qq.com
H
    •1 17                   geeai@qq.com                                         3200369367@qq.com
                         zubin878@foxmail.com
         18                                            DEFENDANTS
    u
    "
    t.   19 (X)    BY EMAIL: the above-entitled document to be served electronically by email.
         20 (X)    BY MAIL: By placing a true copy thereof enclosed in a sealed envelope(s) addressed as above,
    U              and placing each for collection and mailing on the below indicated day following the ordinary
         21        business practices at Tucker Ellis LLP. IcertifyIam familiar with the ordinary business
                   practices of my place of employment with regard to collection for mailing with the United States
         22        Postal Service. Iam aware that on motion of the party served, service is presumed invalid if
                   postal cancellation date or postage meter date is more than one day after date of deposit or
         23        mailing affidavit.
         24 (X)    FEDERAL: Ideclare thatIam employed in the office of a member of the bar of this Court at
                   whose direction the service was made.Ideclare under penalty of perjury under the laws of the
         25        United States of America that the foregoing is true and correct.
         26
                   Executed on November 26, 2019, at Los Angeles, Califo
         27

         28
                                                                      Deborah DeLuna

                                                                         PROOF OF SERVICE OF INGALLS DECLARATION
                                                                                           Case No. 4:19-cv-1167-JST
